Exhibit 10.4

 

[g202011lii001.jpg]

50 Tice Boulevard
Suite A26
Woodcliff Lake, NJ 07677
(201) 645-4765 (tel)

 

March 31, 2020

 

Michael Derby

 

Subject: Derby Employment Offer

 

Dear Michael,

 

On behalf of Timber Pharmaceuticals LLC (“Timber” or the “Company”), I am
pleased to extend to you an offer of employment for the role of Executive
Chairman of the Board of Directors. This position will be located at Timber’s
current headquarters at 50 Tice Boulevard, Suite A26, Woodcliff Lake, NJ 07677.
You will report to the Company’s Board of Directors. Your start date will be
mutually determined, but I anticipate it to be on or around May 1, 2020. I am
excited about the possibility of you joining the team and your helping to build
our high value medical dermatology company.

 

The terms of your employment offer are outlined below:

 

·                  Part-time employment, up to 20 hours per week, as required.

·                  Initial monthly base pay of $17,500 which, when annualized,
is equivalent to $210,000 per year.

·                  Participation (pro-rated for 2020) in a Performance Bonus
Plan with a target of 30% of your base salary, based on company and individual
achievement. Your bonus will be based on your performance meeting mutually
established individual goals and objectives to support the growth strategy of
the Company as well as the Company’s overall performance.

·                  100% reimbursement of all health, dental and vision insurance
benefit plan expenses that you may incur separate from your employment with the
Company.

 

This offer of employment pursuant to the above terms shall remain in effect for
two years from your start date, with automatic one-year renewals, unless
terminated sooner either by you or the Company.

 

If you understand and accept these terms, please sign and return one copy of
this offer letter to me.

 

Confidential

 

1

--------------------------------------------------------------------------------



 

I would love to have you join the Timber team and be a part of building a great
company. Should you have any questions regarding this offer, please feel free to
contact me at: 973-452-8548.

 

Sincerely,

 

 

 

/s/ John V. Koconis

 

John V. Koconis

 

Chief Executive Officer

 

Timber Pharmaceuticals LLC

 

 

Agreed to and Accepted by:

 

/s/ Michael Derby

 

04/23/2020

Michael Derby

 

Date

 

Confidential

 

2

--------------------------------------------------------------------------------